THE COURT.
From the record herein, it appears that in an action brought to recover the amount of a deficiency in the proceeds of a trustee’s sale under a deed of trust securing a promissory note, a general demurrer was sustained to the amended complaint; and it is from .the ensuing judgment of dismissal of the action that the instant appeal has been taken.
The note and deed of trust were executed and delivered prior to the enactment of section 2924½ of the Civil Code, and since, as determined in Brown v. Ferdon, 5 Cal. (2d) 226 [54 Pac. (2d) 712], said section cannot apply to instruments executed prior to its effective date, and since the record discloses no other ground upon which a general demurrer might properly be sustained to the complaint, the judgment must be, and it is, reversed.